Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Fukuda publication which discloses a controlling apparatus of a hybrid vehicle comprising a motor generator that is mechanically connected to an internal combustion engine and that can generate power in response to rotation of the internal combustion engine and provide torque to the internal combustion engine (see ¶0002 - ¶0004, "An internal combustion engine and a motor generator are mounted on a hybrid vehicle... The motor generator operates as a motor (electric motor) according to the accelerator opening), the operating state of the internal combustion engine...  assisting... vehicle with a motive power... the generated torque of the motor is controlled, and the vehicle driving torque required by the driver is controlled. The electric motor bears the load according to the share ratio of the internal combustion engine and the electric motor to the target vehicle drive torque (for example, which is obtained based on the accelerator pedal operation of the driver, etc.). It is configured to generate a power torque (assist torque), the controlling apparatus (see Fig. 1 and ¶0019, "control device 5 functioning as the drive control device for the electric motor of the hybrid vehicle".  See also ¶0013) comprising: 
an assist determiner that makes a determination regarding start assist by the motor generator based on the rotation information of the motor generator, (see ¶0002 - ¶0006, "when starting the internal combustion engine mounted on the hybrid vehicle, and to make the electric motor in the motor generator described above function as a starter motor."   See ¶0011, "when starting the internal combustion engine wherein the assist determiner judges whether the starting of the internal combustion engine is completed (see ¶0005 - ¶0007, and ¶0019, where Fukuda, suggests an assist determiner, and such that the assister determiner controls / governs whether the start and stop operation of the starting of the internal combustion engine is completed), and accepts the start assist when the starting of the internal combustion engine is completed.   (See ¶0005 - ¶0007, and ¶0010, where Fukuda, suggests that the assist determining unit controls governs whether the start and stop operation of the starting of the internal combustion engine is completed.)
However, the prior art does not teach, or suggest every element of independent claims 1 and 11.  As such, a person skilled in the art would not modify Fukuda, or any other combination thereof, to provide the method wherein a rotation information acquirer acquires rotation information of the motor generator with a higher resolution than rotation information of the internal combustion engine; and
the assist determiner
judges whether the starting of the internal combustion engine is completed and whether the rotational speed of the motor generator is equal to or smaller than the assist permission rotational speed based on the rotation information of the motor generator, and
accepts the start assist when the starting of the internal combustion engine is completed, the rotational speed of the motor generator is equal to or smaller than the assist permission rotational speed, and the throttle opening corresponding to an accelerator operation of a driver is smaller than an assist permission lower limit,
wherein the controlling apparatus further comprises a torque controller that increases the torque provided to the internal combustion engine by the motor generator at a rate equal to or smaller than a prescribed time rate of change when the start assist is permitted.  Emphasis added.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the apparatus wherein  a rotation information acquirer acquires rotation information of the motor generator with a higher resolution than rotation information of the internal combustion engine; and
the assist determiner
judges whether the starting of the internal combustion engine is completed and whether the rotational speed of the motor generator is equal to or smaller than the assist permission rotational speed based on the rotation information of the motor generator, and
accepts the start assist when the starting of the internal combustion engine is completed, the rotational speed of the motor generator is equal to or smaller than the assist permission rotational speed, and the throttle opening corresponding to an accelerator operation of a driver is smaller than an assist permission lower limit,
wherein the controlling apparatus further comprises a torque controller that increases the torque provided to the internal combustion engine by the motor generator at a rate equal to or smaller than a prescribed time rate of change when the start assist is permitted.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661             

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661